Citation Nr: 0600993	
Decision Date: 01/12/06    Archive Date: 01/19/06	

DOCKET NO.  05-03 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.

INTRODUCTION

The veteran served on active duty from November 1979 to May 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision of the Department of 
Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma.  
In that determination, the RO denied service connection for 
hepatitis C.  After receiving notification of the August 2004 
decision, the veteran perfected a timely appeal with respect 
to the denial of his claim for service connection for 
hepatitis C.  


FINDINGS OF FACT

1.  VA has provided all required notice and has obtained all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  

2.  Hepatitis C was not manifest during service, nor may 
currently identified hepatitis C be attributed to the 
veteran's active service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

On November 9, 2000, the President signed in to the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  The VCAA imposes obligations on VA in terms of 
its duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical and lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA has satisfied its duty to notify by 
means of April 2004 and April 2005 letters to the veteran, 
along with the statement of the case which was issued to the 
veteran in December 2004.  These documents, taken together, 
informed the veteran of what evidence was required to 
substantiate his claim, and of his and VA's respective duties 
for obtaining evidence.  In addition, the April 2004 letter 
specifically requested that the veteran provide VA with "any 
other evidence or information" that he thinks would support 
his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a) must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  See also, Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In the present case, 
such sequence of the notice was in fact accomplished, where a 
VCAA notification letter was furnished to the veteran in 
April 2004, prior to the initial denial of the service 
connection claim on appeal in August 2004.  



B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical exam and/or opinion where 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained as well as records of his VA treatment.  
No other records have been identified, nor does it appear 
that any other evidence exists that could be procured.  

The Board acknowledges that the veteran has not been accorded 
a relevant VA examination to determine the etiology of his 
hepatitis C.  The Board declines to remand this service 
connection issue to obtain a medical nexus opinion.  The 
service medical records are negative for any finding of such 
a disorder.  Further, the first competent evidence of a 
diagnosis of hepatitis C is dated in 2001, approximately 20 
years after the veteran's discharge from active military 
duty.  Also, the claims folder contains no competent evidence 
of a true indication that the veteran's hepatitis C is 
associated with his active military duty other than his own 
assertions.  See Charles v. Prinicipi, 16 Vet. App. 370 
(2002).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2).  The Board concludes, therefore, 
that no further development action is necessary.

The Merits of the Veteran's Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  

The veteran contends that his currently diagnosed hepatitis C 
is the result of his having been tattooed during his active 
military service.  The veteran asserts that the tattoos 
caused liver pathology which lay dormant for years until 
recent manifestation.  

Significantly, the competent evidence of record does not 
support the veteran's contentions.  Service medical records 
are entirely negative of any findings of liver pathology or 
of the veteran's purported receipt of tattoos.  Furthermore, 
the earliest post service indication of a diagnosis of 
hepatitis C is dated in October 2001, more than 20 years 
following the veteran's separation from service.  
Additionally, the veteran's post service treatment records do 
not contain any competent evidence of a nexus between the 
currently diagnosed hepatitis C and his active service.  

This lack of competent nexus evidence is a factor that weighs 
against the veteran's claim.  Under such circumstances, the 
Board cannot ignore the fact that there is no competent 
evidence of liver pathology either during service or for 
quite a few years thereafter.  

Based on a review of the relevant evidence in this case, and 
the applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hepatitis C.  Although the veteran 
may believe that he suffers from hepatitis C as a result of 
tattoos which he received during active service, there is 
nothing in the record to show that he has the training or 
expertise necessary to offer a competent opinion on the 
matter.  Consequently, his opinion in that regard cannot be 
accorded any probative weight.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (a layperson is not 
competent to offer evidence that requires medical knowledge).  
Unfortunately, the clear weight of the evidence is against 
the veteran's claim, and his appeal must be denied.  



ORDER

Entitlement to service connection for hepatitis C is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


